DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: said skills profile list (Page 59-Line 20 on other pages and lines). Appropriate correction is required (i.e., said generated skills profile list is respectfully suggested for a consistency in claimed languages).

Claims 4 & 7 include features analogous to claim 1. Claims 4 & 7 are rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 

2.	Limitation said seeker devices (Page 57-Line 10 and on other pages and lines) references to a set of seeker devices within a plurality of seeker devices (Page 57-Line 3). It is unclear what set of seeker devices are being references. For example, a plurality of seeker devices comprises D1, D2 & D3. It is unclear whether said seeker devices reference to [D1-D2] or [D2-D3] or [D1-D2-D3];
3.	Limitation said skills (Page 57-Line 19 and on other pages and lines) references to other item in the claim. It is unclear what item is being referenced;
4.	Limitation said skill profiles (Page 57-Line 20 and on other pages and lines) references to other item in the claim. It is unclear what item is being referenced;
5.	There is insufficient antecedent basis for limitation said skills possessed by an opportunity seeker (Page 58-Lines 9[Wingdings font/0xE0]10);
6.	On page 58-Lines 12[Wingdings font/0xE0]14, limitations profile data of said one or more reviewers and unavailable profile data of said one or more reviewers are recited. It is unclear whether one or more reviewers is associated with profile data or unavailable profile data;
7.	On page 57-Lines 17[Wingdings font/0xE0]18, claim 1 recites that said skills profile list comprising skill profiles is generated. On the same page and lines as noted, claim 1 further recites that said skill profiles of said opportunity seekers in said relationship list. It is unclear whether skill profiles is associated with said skills profile list or said relationship list;
8.	On page 58-Lines 23[Wingdings font/0xE0]26, limitation receiving a reviewer plausibility measure corresponding to each of said experience summary data elements indicates that multiple reviewer plausibility measures are received. On the same page and lines as noted, the claim further recites that said received reviewer plausibility measure in said relationship list is updated. Limitation said received reviewer plausibility measure references to multiple measures. It is unclear what measure is being referenced;
said user association module for configuring a reviewer plausibility measure corresponding to each of said experience summary data elements and said rating module for receiving a reviewer plausibility measure corresponding to each of said experience summary data elements indicate multiple “reviewer plausibility measures” are configured and received. On page 59-Line 19, limitation said reviewer plausibility measure references to a “reviewer plausibility measure” of multiple “reviewer plausibility measures”. It is unclear what “reviewer plausibility measure” is being referenced;
10.	Limitations said reviewer plausibility measure and said reviewer credibility measure respectively (Page 60-Lines 2[Wingdings font/0xE0]3) references to other items in the claim. It is unclear what item is being referenced;
11.	Limitation said experience plausibility measure and said experience credibility measure (Page 60-Lines 8[Wingdings font/0xE0]9) references to other items in the claim. It is unclear what item is being referenced;
12.	Limitation aggregated skill credibility measure corresponding to said each of said skills in said skills profile list was computed as recited on page 59-Lines 9[Wingdings font/0xE0]12. The claim further recites that said aggregation module for generating an aggregated skill amount measure and said aggregated skill credibility measure corresponding to said each of said skills in said skills profile list from said rating skill amount measure and said rating credibility measure respectively. It is unclear how aggregated skill credibility measure could generated when it was already computed;
13.	Limitation said rating skill amount measure and said rating credibility measure respectively (Page 60-Lines 13[Wingdings font/0xE0]14) references to other items in the claim. It is unclear what item is being referenced;
14.	It is unclear whether said skills possessed by an opportunity seeker (Page 58-Lines 9[Wingdings font/0xE0]10) or said skills associated with said each of said opportunity seekers (Page 60-Line 22).

profile data of one of said one or more reviewers and unavailable profile data of said one of said one or more reviewers are recited. It is unclear whether one of said one or more reviewers is associated with profile data or unavailable profile data.

Regarding claim 3, limitation said skill references to other items in the claim. It is unclear what item is being referenced.

Claims 4-9 include features analogous to claims 1-3. Claims 4-9 are rejected for at least the reasons as noted with regard to claims 1-3.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        February 9, 2021